t c memo united_states tax_court joseph r banister petitioner v commissioner of internal revenue respondent docket no filed date p failed to report certain interest and distribution income that he received in r determined a deficiency and additions to tax pursuant to sec_6651 and and a i r c held p is liable for the deficiency and the addition_to_tax pursuant to sec_6651 i r c p is not liable for the additions to tax pursuant to sec_6651 and sec_6654 i r c joseph r banister pro_se david sorensen and wesley j wong for respondent memorandum findings_of_fact and opinion wherry judge this case is before the court on a petition for redetermination of an alleged dollar_figure deficiency in federal_income_tax and additions to tax that respondent determined for petitioner’ sec_2002 tax_year respondent conceded before trial that petitioner is not liable for an addition_to_tax under sec_6651 the issues remaining for decision are whether petitioner was required to include in hi sec_2002 taxable_income a dollar_figure distribution from a qualified_retirement_plan and dollar_figure of interest_income whether petitioner is liable for the 10-percent additional tax under sec_72 on an early distribution from a qualified_retirement_plan whether petitioner is liable under sec_6651 for a dollar_figure addition_to_tax and whether petitioner is liable under sec_6654 for a dollar_figure addition_to_tax findings_of_fact some of the facts have been stipulated and the stipulated facts and accompanying exhibits are hereby incorporated by reference into our findings using third-party payer 1all section references are to the internal_revenue_code_of_1986 as amended and in effect for the tax_year at issue the rule references are to the tax_court rules_of_practice and procedure information respondent concluded that petitioner had received a dollar_figure distribution from an individual_retirement_account ira and dollar_figure of interest_income respondent issued the notice_of_deficiency on date petitioner filed a timely petition with this court on date and filed an amended petition on date petitioner resided in nevada when he filed the petition and the amended petition a trial was held on date in reno nevada opinion i whether petitioner had unreported income generally the commissioner’s determination_of_a_deficiency is presumed correct and the taxpayer has the burden of proving it wrong see rule a 290_us_111 in unreported income cases however the presumption of correctness does not attach unless the commissioner first establishes a minimal evidentiary foundation for the deficiency see 596_f2d_358 9th cir revg 67_tc_672 in weimerskirch the court_of_appeals for the ninth circuit imposed the evidentiary foundation requirement in light of the commissioner’s unsupported assertion that the taxpayer had earned dollar_figure selling illegal drugs id pincite the commissioner sought to include that amount in the taxpayer’s income but did not present any evidence linking the taxpayer to the illegal sales or reflecting the amount of proceeds the taxpayer actually received id pincite the court_of_appeals refused to allow the presumption of correctness to attach emphasizing the unfairness that would result if the commissioner were allowed to affix the prejudicial label of drug dealer on the taxpayer without any evidence to support it id pincite this is not to say that the requirement in weimerskirch is difficult to satisfy the requisite evidentiary foundation is indeed minimal and need not include direct evidence linking the taxpayer to an income-producing activity see 774_f2d_932 9th cir curtis v commissioner tcmemo_2001_308 affd in part and revd on another issue 73_fedappx_200 9th cir in rapp the court_of_appeals held that the commissioner had satisfactorily linked the taxpayers to income-producing activities--including employment the sale of their home and involvement with a business--where the record contained only the notices of deficiency summonses to banks and other third parties and other documents prepared by the commissioner rapp v commissioner supra pincite that evidence suggested that the commissioner possessed direct evidence linking the taxpayer to the income-producing activities even if that direct evidence was not itself in the record id further the taxpayers did not dispute their alleged connection to the income-producing activities and argued only that the commissioner did not consider legitimate and proper deductions id the court_of_appeals concluded that the link between the taxpayers and the income-producing activity had been sufficiently acknowledged to permit the presumption of correctness to attach to the commissioner’s determination id assuming weimerskirch applies in this case despite the fact that petitioner’s alleged income was not derived from an illegal activity we conclude that respondent has established a minimal evidentiary foundation linking petitioner with the ira distribution and interest_income at issue specifically the notice_of_deficiency indicates that the third-party payers paid petitioner the amounts in question and reported those payments to respondent although direct evidence of the payments is not in the record the notice_of_deficiency alone suggests as in rapp and curtis that respondent possessed such evidence 2it appears that the court_of_appeals has extended its holding in 596_f2d_358 9th cir revg 67_tc_672 to cases involving income derived from legal activities see 116_f3d_1309 9th cir 774_f2d_932 9th cir but see 181_f3d_1002 9th cir but even if we were to extend weimerskirch to all unreported income cases as the third and fifth circuits have done the exception only applies when the commissioner has failed to provide any evidentiary foundation for the deficiency_notice affg t c memo in addition petitioner does not deny receiving the income and instead argues that respondent failed to recognize determine and or make allowance for petitioner expenses losses and deductions and exclusions both business and non-business we view that position as an implicit acknowledgment that he received at least some income during hi sec_2002 tax_year see rapp v commissioner supra pincite curtis v commissioner supra also as in rapp petitioner challenged the amount of related deductions respondent had allowed her which we view as an implicit acknowledgment of the existence of the income-producing property accordingly we conclude that respondent has established a minimal evidentiary foundation and that the presumption of correctness may therefore attach to respondent’s deficiency determination see rapp v commissioner supra pincite weimerskirch v commissioner supra pincite petitioner argues that the presumption should not attach because respondent’s concession as to the sec_6651 addition_to_tax was an admission of error that casts doubt over the entire notice_of_deficiency we disagree see avery v commissioner tcmemo_2007_60 n stating that commissioner’s concession of sec_6651 addition_to_tax did not invalidate notice_of_deficiency petitioner thus has the burden to prove that the deficiency was arbitrary or erroneous see 181_f3d_1002 9th cir affg tcmemo_1997_97 he advances three arguments in an attempt to meet that burden he argues that respondent denied him proper due process-- including an appeals conference--before issuing the notice_of_deficiency denied him a proper notice_of_deficiency based upon a true ‘deficiency’ and determined the deficiency incorrectly by failing to consider his expenses losses and deductions and exclusions both business and non-business these arguments are unavailing first we note that the providing of a conference before the appellate division of the internal_revenue_service is not essential to the validity of a notice_of_deficiency 65_tc_68 affd without published opinion 559_f2d_1207 3d cir more generally and with respect to petitioner’s second argument the court will not look behind a notice_of_deficiency to question the commissioner’s procedures leading to the determination_of_a_deficiency see 998_f2d_1514 9th cir affg in part and revg in part on another ground tcmemo_1990_380 here respondent determined a deficiency and issued notice of that deficiency to petitioner in accordance with applicable law see sec_6212 sec_3although sec_7491 may shift the burden_of_proof to the commissioner in specified circumstances petitioner did not satisfy the prerequisites under sec_7491 and for such a shift petitioner has not provided any evidence to the contrary with respect to his final argument petitioner has provided no evidence of any losses deductions or other items that might affect respondent’s deficiency determination see rapp v commissioner f 2d pincite the taxpayer has the burden_of_proof to substantiate claimed deductions accordingly we conclude that petitioner has failed to prove that respondent’s determination of unreported taxable_income was arbitrary or erroneous in addition we conclude that petitioner is liable for the 10-percent additional tax imposed by sec_72 on early distributions from qualified_retirement_plans including iras see sec_408 sec_4974 although sec_72 provides exceptions to the additional tax petitioner has the burden to show that an exception applies and he has not done so see 114_tc_259 accordingly we sustain respondent’s deficiency determination ii additions to tax respondent determined that petitioner was liable for additions to tax under sec_6651 and sec_6654 pursuant to sec_7491 respondent has the burden of production with respect to these additions to tax and is therefore required to come forward with sufficient evidence indicating that it is appropriate to impose the relevant penalty see 116_tc_438 although respondent would have been relieved of that burden if petitioner had failed to assign error to the additions to tax we cannot conclude that petitioner failed to do so see 127_tc_200 affd 521_f3d_1289 10th cir sec_6651 imposes an addition_to_tax for failure_to_file a timely return unless the taxpayer proves that such failure is due to reasonable_cause and not willful neglect see 469_us_241 petitioner appears to concede that he did not file a return in his petition he asserts that he sent the internal_revenue_service a date letter stating why he believed he was not required to file a return for hi sec_2002 tax_year moreover petitioner has not presented any evidence to suggest that his failure_to_file was due to reasonable_cause accordingly we shall sustain respondent’s imposition of the addition_to_tax under sec_6651 sec_6654 imposes an addition_to_tax on individual taxpayers who underpay their estimated income_tax the commissioner’s burden of production under sec_7491 with respect to that addition_to_tax requires the commissioner at a minimum to produce evidence that a taxpayer was required to make an annual payment under sec_6654 see wheeler v commissioner supra pincite the amount of any required_annual_payment is the lesser_of percent of the tax shown on the individual’s return for the year or if no return is filed percent of his or her tax for such year or if the individual filed a return for the immediately preceding tax_year a fixed percentage of the tax shown on that return sec_6654 when as here the commissioner fails to introduce evidence showing whether a taxpayer filed a return for the preceding tax_year and if so the amount of tax shown on that return the commissioner has not satisfied the burden of production because it is impossible to determine whether the taxpayer had a required_annual_payment under sec_6654 see wheeler v commissioner supra pincite as a result petitioner is not liable for the addition_to_tax pursuant to sec_6654 for hi sec_2002 tax_year see id pincite the court has considered all of petitioner’s contentions arguments requests and statements to the extent not discussed herein we conclude that they are meritless moot or irrelevant to reflect the foregoing and concessions made by the parties decision will be entered under rule
